In an action to recover damages for medical malpractice, etc., the defendant Anthony N. Diagonale appeals from an order of the Supreme Court, Westchester County (Wood, J.), entered July 31, 1990, which denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, with costs.
Where, as here, the papers offered on a motion for summary judgment show that there are triable issues of fact, summary judgment is properly denied (see, CPLR 3212 [b]; Supan v Michelfeld, 97 AD2d 755). Thompson, J. P., Bracken, Sullivan and Santucci, JJ., concur.